449 F.2d 1299
UNITED STATES of America, Plaintiff-Appellee,v.Francisco PONCE, Defendant-Appellant.
No. 71-2469.
United States Court of Appeals,Ninth Circuit.
Oct. 8, 1971.

Charles B. Taylor (argued), Huntington Park, Cal., for appellant.
Shelby R. Gott, Asst. U. S. Atty.  (argued), Harry D. Steward, U. S. Atty., Stephen G. Nelson, Acting Chief, Crim. Div., San Diego, Cal., for appellee.
Before CHAMBERS and WRIGHT, Circuit Judges, and BATTIN,* District Judge.
PER CURIAM:


1
The judgment of conviction is affirmed in this marijuana smuggling and importation case.


2
We find the questioned search of the nearby dresser drawer unobjectionable.  Searching for a possibly secreted weapon, incriminating telephone call records were found.  If the scope of the search was justified, any material evidence found is admissible.  On the facts here, the government is not defeated by Chimel v. California, 395 U.S. 752, 89 S. Ct. 2034, 23 L. Ed. 2d 685 (1969).


3
We find other issues raised without merit.



*
 The Honorable James F. Battin, United States District Judge, District of Montana, sitting by designation